Citation Nr: 0000376	
Decision Date: 01/06/00    Archive Date: 01/11/00

DOCKET NO.  93-22 123A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Basic eligibility for Department of Veterans Affairs loan 
guaranty benefits.

2.  Entitlement to dependent's educational assistance in 
accordance with 38 U.S.C.A. Chapter 35.

REPRESENTATION

Appellant represented by:	Colorado Department of Social 
Services


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel


INTRODUCTION

The veteran had active service from July 1982 to October 
1985.

This appeal arose from a December 1997 determination by the 
Department of Veterans Affairs (VA), Denver, Colorado 
Regional Office (RO), that the veteran was not eligible for 
loan guaranty benefits as her type of discharge precluded 
entitlement to benefits.  

The issue entitlement to dependent's educational assistance 
in accordance with 38 U.S.C.A. Chapter 35 is inextricably 
intertwined with the issue of basic eligibility for 
Department of Veterans Affairs loan guaranty benefits, and is 
therefore held in abeyance pending resolution of this remand.  


REMAND

In a VA Form 9, Appeal to Board of Veterans' Appeals, 
received in March 1998, the veteran checked the block on the 
form that indicated that she desired to appear personally at 
a local VA office before a member of the Board of Veterans' 
Appeals.  Since a hearing on appeal must be granted when an 
appellant requests one in a timely fashion, further action is 
required to comply with this request.  38 C.F.R. § 20.700(a) 
(1999).  

In order to comply with due process requirements this case is 
remanded for the following:

The RO should take appropriate action and 
afford the appellant the opportunity for 
a hearing before a member of the Board at 
the RO.  She should be notified of the 
date and time of the hearing in 
accordance with applicable laws and 
regulations.  

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The Board intimates no opinion as to the 
ultimate outcome of this case. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




